IN THE SUPREME COURT OF THE STATE OF DELAWARE

    NATHAN MCNEIL,                            §
                                              §
        Defendant Below,                      §   No. 466, 2019
        Appellant,                            §
                                              §   Court Below—Superior Court
        v.                                    §   of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §   Cr. ID No. 1302010193 (K)
                                              §
        Plaintiff Below,                      §
        Appellee.                             §

                              Submitted: December 17, 2019
                              Decided: January 16, 2020

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                          ORDER

       After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s well-reasoned order, dated

October 30, 2019, summarily dismissing the appellant’s second motion for

postconviction relief. The Superior Court did not err in determining that the motion

failed to satisfy the requirements of Superior Court Criminal Rule 61(d)(2) and was

procedurally barred.1

1
  Del. Super. Ct. Crim. R. 61(d)(2) (providing that a second or subsequent Rule 61 motion “shall
be summarily dismissed, unless the movant was convicted after a trial and the motion either”
pleads with particularity new evidence creating a strong inference that the movant was actually
innocent or a new rule of constitutional law made retroactive to cases on collateral review).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                         BY THE COURT:

                                         /s/ Collins J. Seitz, Jr.
                                              Chief Justice




                                     2